PER CURIAM:
Carroll Gaylord appeals the district court’s orders granting summary judgment to Defendants on his claims of deliberate indifference to his serious medical needs under 42 U.S.C. § 1983 (2006), and denying his motion filed pursuant to Fed. R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaylord v. Stouffer, No. 8:12-cv-02477-DKC, 2013 WL 2947054 (D.Md. June 12, 2013; July 11, 2013). We deny Gaylord’s motions to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.